OFFICIAL NOTICE FROM GO0RT-OFCRIMINAL-APPEALS OF TEXAS
                   P.O. ESOX.12308, QARITOfesjATiON; AUSTIN, TEXAS 78711

            OFFICIAL BUSINESS                 K^ssuswra* <^SPOS\

1/29/2015 PRIVATE USE            \ gg lllfa o°o2o4279596 %ifM5
SLOAN, AARON LAMBERT Jr.- -Tr>et. NSp|^2B047MAILEDfrom zwtRRfflftSS 03
On this^ay, the original application for wnt.of mandamus has been received and
presented"^ the Court.                        i


                                                                       Abel Acosta, Clerk

                            AARON LAMBERT SLOAN JR.




                                %



                                    •I'-lHII'l"!!! ilii   4;'iii'i''iiii;i